

113 HR 3124 IH: Investing in Permanency for Youth in Foster Care Act
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3124IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part E of title IV of the Social Security Act to extend the adoption incentive payments program to incentive payments for foster child exits to reunification, adoption, and guardianship, and for other purposes.1.Short titleThis Act may be cited as the Investing in Permanency for Youth in Foster Care Act.2.Extend the adoption incentive payment program to incentive payments for foster child exits to reunification, adoption, and guardianship(a)In generalSection 473A of the Social Security Act (42 U.S.C. 673b) is amended—(1)in the section heading, by striking Adoption and inserting Permanency;(2)in subsection (a), by striking adoption and inserting permanency;(3)in subsection (b)—(A)by striking paragraph (2);(B)in paragraph (5), by striking 2008 through 2012 and inserting 2013 through 2017; and(C)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively;(4)in subsection (c)—(A)by striking paragraphs (1) and (2) and inserting the following:(1)In generalA State is in compliance with this subsection for a particular fiscal year if the State has provided to the Secretary the data described in paragraph (2) for fiscal year 2010 and each succeeding fiscal year through the fiscal year second preceding the particular fiscal year.(2)Determination of numbers of exits based on afcars dataThe Secretary shall determine the numbers of exits to reunification, adoption, and guardianship in a State during a fiscal year, on the basis of data meeting the requirements of the system established pursuant to section 479, as reported by the State and approved by the Secretary by August 1 of the succeeding fiscal year.; and(B)by adding at the end the following:(4)Annual reports to the secretaryBeginning 24 months after the effective date of this paragraph, each State to which a payment is made under this section for a fiscal year shall submit to the Secretary and shall make available to the public annual reports on the amount of the payment that is attributable to exits to reunification, the amount that is attributable to exits to adoption, and the amount that is attributable to exits to guardianship, and a breakdown of how the State used the total payment to improve or expand the provision of post-permanency services in the State.;(5)by striking subsection (d) and inserting the following:(d)Permanency incentive payment(1)In generalExcept as provided in paragraph (2), the permanency incentive payment payable to a State for a fiscal year under this section shall be equal to the sum of—(A)$2,000, multiplied by the sum of—(i)the amount (if any) by which the number of exits to adoption in the State during the fiscal year exceeds the projected number of exits to adoption in the State for the fiscal year;(ii)the amount (if any) by which the number of exits to guardianship in the State during the fiscal year exceeds the projected number of exits to guardianship in the State for the fiscal year; and(iii)the amount (if any) by which the number of exits to reunification in the State during the fiscal year exceeds the projected number of exits to reunification in the State for the fiscal year;(B)$8,000, multiplied by the sum of—(i)the amount (if any) by which the number of exits to adoption of older children in the State during the fiscal year exceeds the number of exits to adoption of older children in the State for the base fiscal year;(ii)the amount (if any) by which the number of exits to guardianship of older children in the State during the fiscal year exceeds the number of exits to guardianship of older children in the State for the base fiscal year; and(iii)the amount (if any) by which the number of exits to reunification of older children in the State during the fiscal year exceeds the number of exits to reunification of older children in the State for the base fiscal year;(C)$6,000, multiplied by the sum of—(i)the amount (if any) by which the number of exits to adoption of pre-adolescent children in the State during the fiscal year exceeds the number of exits to adoption of pre-adolescent children in the State for the base fiscal year;(ii)the amount (if any) by which the number of exits to guardianship of pre-adolescent children in the State during the fiscal year exceeds the number of exits to guardianship of pre-adolescent children in the State for the base fiscal year; and(iii)the amount (if any) by which the number of exits to reunification of pre-adolescent children in the State during the fiscal year exceeds the number of exits to reunification of pre-adolescent children in the State for the base fiscal year; and(D)$4,000, multiplied by the amount (if any) by which the number of special needs adoptions of young children in the State during the fiscal year exceeds the number of special needs adoptions of young children in the State for the base fiscal year.(2)Pro rata adjustment if insufficient funds availableFor any fiscal year, if the total amount of permanency incentive payments otherwise payable under this section for a fiscal year exceeds the amount appropriated pursuant to subsection (h) for the fiscal year, the amount of the permanency incentive payment payable to each State under this section for the fiscal year shall be—(A)the amount of the permanency incentive payment that would otherwise be payable to the State under this section for the fiscal year; multiplied by(B)the percentage represented by the amount so appropriated for the fiscal year, divided by the total amount of permanency incentive payments otherwise payable under this section for the fiscal year.;(6)in subsection (f), by striking any service (including post-adoption services) that may be provided under part B or E. and inserting post-permanency services to help ensure that children remain with the families with whom they have been reunified, adopted, or placed for guardianship, and a State shall not use the amount to supplant other funds being used for the services.;(7)by striking subsection (g) and inserting the following:(g)DefinitionsIn this section:(1)AdoptionThe term adoption means the final adoption of a child who, at the time of adoptive placement, was in foster care under the supervision of the State.(2)Base fiscal yearThe term base fiscal year means fiscal year 2012.(3)Exit to reunificationThe term exit to reunification means, with respect to a State and a fiscal year, the permanent reunification of a child who was in foster care under the responsibility of the State for a period of at least 90 consecutive days in the fiscal year, excluding any such placement of children who returned to foster care in the fiscal year.(4)Foster childrenThe term foster children means, with respect to a State and a fiscal year, children in foster care under the responsibility of the State for a period of at least 90 consecutive days in the fiscal year.(5)GuardianshipThe term guardianship means the placement with a relative guardian of a child with respect to whom—(A)a payment is made under section 474(a)(5); or(B)a payment is made using only State or local guardianship assistance funds, and the case plan for the child documents the steps that the agency has taken to determine that it is not appropriate for the child to be returned home or adopted.(6)Older childrenThe term older children means children who have attained 14 years of age.(7)Adoption placement rateThe term adoption placement rate means, with respect to a State and a fiscal year—(A)the total number of exits to adoption in the State during the fiscal year; divided by(B)the number of children in foster care under the responsibility of the State on the last day of the preceding fiscal year.(8)Guardianship placement rateThe term guardianship placement rate means, with respect to a State and a fiscal year—(A)the total number of exits to guardianship in the State during the fiscal year; divided by(B)the number of children in foster care under the responsibility of the State on the last day of the preceding fiscal year.(9)Reunification placement rateThe term reunification placement rate means, with respect to a State and a fiscal year—(A)the total number of exits to reunification in the State during the fiscal year; divided by(B)the number of foster children with respect to the State for the fiscal year.(10)Post-permanency servicesThe term post-permanency services means the services needed once children and youth have been reunified, adopted, or placed with guardians to stabilize and support the child and family, including—(A)financial support;(B)case management;(C)connections with community services;(D)individual, group and family counseling and other mental health services;(E)respite care; and(F)training of public and private child welfare staff on delivering post-permanency services.(11)Pre-adolescent childrenThe term pre-adolescent children means children who have attained 9 years of age but have not attained 14 years of age.(12)Projected number of exits to adoptionThe term projected number of exits to adoption means, with respect to a State and a fiscal year—(A)the number of children in foster care under the responsibility of the State as of the last day of the preceding fiscal year; multiplied by(B)the average of the adoption placement rates for the State for the 3 fiscal years most recently preceding the fiscal year referred to in subparagraph (A).(13)Projected number of exits to guardianshipThe term projected number of exits to guardianship means, with respect to a State and a fiscal year—(A)the number of children in foster care under the responsibility of the State as of the last day of the preceding fiscal year; multiplied by(B)the average of the guardianship placement rates for the State for the 3 fiscal years most recently preceding the fiscal year referred to in subparagraph (A).(14)Projected number of exits to reunificationThe term projected number of exits to reunification means, with respect to a State and a fiscal year—(A)the number of foster children with respect to the State for the fiscal year; multiplied by(B)the average of the reunification placement rates for the State for the 3                fiscal years most recently preceding the fiscal year referred to in subparagraph (A).(15)ReunificationThe term reunification means an exit from foster care to a relative with whom the child was living before the placement into foster care or to another relative.(16)Special needs adoptionThe term special needs adoption means the final adoption of a child—(A)who has special needs (as defined by the State); or(B)for whom an adoption assistance agreement is in effect under section 473.(17)Young childrenThe term young children means children who have not attained 9 years of age.;(8)in subsection (h)(1)—(A)by striking and at the end of subparagraph (C);(B)by striking the period at the end of subparagraph (D) and inserting ; and; and(C)by adding at the end the following:(E)$60,000,000 for each of fiscal years 2014 through 2018.; and(9)in subsection (i)—(A)by striking paragraphs (1) through (3) and inserting the following:(1)In generalThe Secretary may, directly or through grants or contracts, provide technical assistance to assist States and local communities to reach their targets for increased numbers of exits to adoption, guardianship, and reunification.(2)Description of the character of the technical assistanceThe technical assistance provided under paragraph (1) shall support the goal of encouraging more permanent exits of children from foster care, and may include the following:(A)Models that encourage child-specific and child-focused efforts to recruit permanent families for children.(B)Models that encourage the use of intensive family-finding efforts.(C)Models to encourage the use of concurrent planning.(D)The development of permanency units and specialized expertise to help move children promptly to permanency goals.(E)The development of assessment tools to facilitate appropriate reunification or other permanency options.(F)The development of best practice guidelines for expediting permanency for children and, where, appropriate, termination of parental rights.(G)Development of programs that place children into pre-adoptive families while termination of parental rights is being pursued.(H)Models to encourage the fast tracking of children who have not attained 1 year of age and cannot be reunified, into permanent adoptive or guardianship families.(I)Models that require ongoing consulting with children who have attained 9 years of age about their permanency goal, including asking the children and youth about any adults who may serve as permanent parents through adoptions or guardianship.(J)Development of strategies designed to promote the use by a State of the guardianship assistance program under this part.; and(B)in paragraph (4)—(i)by striking (4) and inserting (3); and(ii)by striking 2004 through 2006 and inserting 2014 through 2018.(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2013.